Exhibit 10.1

 



ZAIS GROUP HOLDINGS, INC.
EMPLOYEE

RESTRICTED STOCK UNITS AGREEMENT

 



Name of Participant:  



      No. of RSUs:         Grant Date: December 30, 2016         Vesting Date:
March 17, 2017  



 

This Employee Restricted Stock Units Agreement (this “Agreement”), dated as of
the Grant Date first stated above, is delivered by ZAIS Group Holdings, Inc., a
Delaware corporation (the “Company”), to the Participant named above (the
“Participant”), who is an employee of ZAIS Group, LLC or a subsidiary of ZAIS
Group, LLC (ZAIS Group, LLC and its subsidiaries are collectively referred to as
“ZAIS Group”).

 

Recitals

 

A.       The Company has agreed to grant to the Participant, under the ZAIS
Group Holdings, Inc. 2015 Stock Incentive Plan (the “Plan”), Restricted Stock
Units (as defined under the Plan) (hereafter “RSUs”) as indicated above (the
“Award”), subject to the terms and conditions hereof and the Plan.

 

B.       This Award has been approved under the terms of the Plan. A copy of the
Plan can be reviewed at
https://www.sec.gov/Archives/edgar/data/1562214/000114420415002477/v398719_defm14a.htm#t73PRO.

 

Agreement

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.       Definitions. Except as expressly indicated herein, defined terms used
in this Agreement have the meanings set forth in the Plan.

 

2.       Grant of RSUs. Subject to the terms and conditions hereinafter set
forth and the terms and conditions of the Plan, the Company, as authorized by
the Committee, hereby grants to the Participant the number of RSUs indicated
above.

 

3.       Vesting and Forfeiture of RSUs.

 

(a)       Vesting of RSUs. The RSUs subject to this Award shall be subject to
the restrictions contained in this Agreement and subject to forfeiture to the
Company unless and until the RSUs have vested in accordance with the terms and
conditions of this Agreement. Subject to the terms and conditions of this
Agreement, the RSUs will vest in full on the Vesting Date indicated above or
upon the Accelerated Vesting Date (as defined herein) provided the Participant
remains in continuous service as an employee of ZAIS Group from the Grant Date
until the respective Vesting Date or Accelerated Vesting Date (as defined in
Section 3(b) below). Subject to the terms and conditions of this Agreement, the
RSUs will vest in full on the Vesting Date provided the Participant remains in
continuous service as an employee of ZAIS Group from the Grant Date until the
Vesting Date.

 

(b)       Acceleration of Vesting. Notwithstanding the foregoing subparagraph
(a), in the event that prior to the Vesting Date a Participant’s employment is
terminated due to death (or in other circumstances determined by the Committee
in its sole discretion), then all of the unvested RSUs will vest immediately
upon the date such termination occurs, if any. The vesting date described in
this Section 3(b) shall be referred to herein as the “Accelerated Vesting Date.”

 



 

 

 

(c)       Forfeiture. In the event, in any case prior to the Vesting Date, of
(1) a termination of Participant’s employment other than under circumstances
that would result in the Accelerated Vesting Date, (2) Participant attempting to
sell, assign, transfer or otherwise dispose of, or mortgage, pledge or otherwise
encumber any unvested RSUs or (3) any unvested RSUs becoming subject to
attachment or any similar involuntary process, then such Participant’s unvested
RSUs shall be forfeited by the Participant to the Company, and the Participant
shall thereafter have no right, title or interest whatever in such RSUs.

 

(d)       Effect of Vesting; Issuance of Unrestricted Stock. The vested RSUs
will be settled on the Vesting Date subject to the terms and conditions set
forth in this Agreement, The Company upon settlement will issue to the
Participant a certificate or electronically transfer by book-entry the number of
shares of Common Stock of the Company equal to the number of vested RSUs which
are to be settled, which shares of Common Stock shall be free of any transfer or
other restrictions arising under this Agreement.

 

(e)       No Deferral Elections. A Participant may not elect to defer the
issuance of shares later than March 17, 2017.

 

4.       Adjustment of RSUs. The number of RSUs subject to this Award will
automatically adjust to prevent accretion, or to protect against dilution, in
the event of a change to the Company’s Common Stock resulting from a
recapitalization, stock split, consolidation, spin-off, reorganization, or
liquidation or other similar transactions and any transaction in which shares of
Common Stock are changed into or exchanged for a different number or kind of
shares of stock or other securities of the Company or another corporation as
provided under Section 13 of the Plan.

 

5.       No Rights as a Stockholder. As of the Grant Date, the Participant shall
have no rights as a stockholder of the Company with respect to the RSUs
(including voting rights and the right to receive dividends and other
distributions).

 

6.       Non-Transferability of Award. The RSUs shall not be assignable or
transferable by the Participant. In addition, RSUs shall not be subject to
attachment, execution or other similar process prior to vesting.

 

7.       No Right to Continued Employment. The granting of the Award shall not
be construed as granting to the Participant any right to continued employment.
The Participant acknowledges that his employment is “at will”, which affords the
Participant and any member of the ZAIS Group the right to terminate the
employment relationship at any time for any reason or no reason not otherwise
prohibited by applicable law.

 

8.       Amendment of RSUs Award. The provisions of this Agreement may be
amended, modified or waived only with the prior written consent of the Company
and the Participant, and no course of conduct or failure or delay in enforcing
the provisions of this Agreement shall be construed as a waiver of such
provisions or affect the validity, binding effect or enforceability of this
Agreement or any provision hereof.

 

9.       Notice. Any notice to the Company provided for in this Agreement shall
be addressed to the Company in care of its Secretary at its executive offices
and any notice to the Participant shall be addressed to the Participant at the
current address shown on the payroll records of ZAIS Group. Any notice shall be
deemed to be duly given if and when properly addressed and posted by registered
or certified mail, postage prepaid.

 

10.       Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no designated
beneficiary survives the Participant, the executor or administrator of the
Participant’s estate shall be deemed to be the Participant’s beneficiary.

 

11.       Tax Consequences and Withholding. As of the Grant Date, or at any time
thereafter as requested by the Company, the Participant hereby authorizes
minimum required withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for, the minimum
sums required to be withheld to satisfy the federal, state, local and foreign
tax withholding obligations, if any, of the Company ZAIS Group Parent, LLC
(“ZGP”) or ZAIS Group, LLC, as applicable, which arise in connection with the
Award. Unless the tax withholding obligations of the Company, ZGP or ZAIS Group,
LLC, if any, are satisfied, the Company shall have no obligation to issue a
certificate or book-entry transfer for such shares. The Participant acknowledges
that he is solely responsible for paying all taxes attributable to this Award.

 



 

 

 

12.       Representations and Warranties of the Participant and the Company.

 

(a)       The Participant represents and warrants to the Company and ZAIS Group
as follows:

 

(i)       This Agreement and the Plan constitute legal, valid and binding
obligations of the Participant, enforceable against the Participant with their
respective terms, and that the execution, delivery and performance of this
Agreement by the Participant do not and will not conflict with, violate or cause
a breach of any agreement, contract or instrument to which the Participant is a
party or by which the Participant is bound or any judgment, order or decree to
which the Participant is subject.

 

(ii)       The Participant has received all the information the Participant
considers necessary in connection with the Participant’s execution of this
Agreement, the Participant has had an adequate opportunity to ask questions and
receive answers from the Company and the Participant’s independent counsel
regarding the terms, conditions and limitations set forth in this Agreement and
the business, properties, prospects and financial condition of the Company and
its subsidiaries and to obtain additional information (to the extent the Company
possesses such information or could acquire it without unreasonable effort or
expense) necessary to verify the accuracy of any information furnished to the
Participant or to which the Participant had access.

 

(iii)       Neither the Company nor any of its Affiliates nor any of their
respective managers, directors, officers, employees or authorized
representatives (including attorneys, accountants, consultants, bankers,
lenders, prospective lenders or financial representatives) has provided any tax
or legal advice to the Participant regarding this Agreement and the Participant
has had an opportunity to receive sufficient tax and legal advice from advisors
of the Participant’s own choosing such that the Participant is entering into
this Agreement with full understanding of the tax and legal implications
thereof.

 

(iv)       The delivery of the RSUs to me is in substitution of certain Class
B-0 Units of ZGP that I elected to cancel.

 

(v)       The representations and warranties of the Participant set forth in
this Agreement are true and correct.

 

(b)       The Company represents and warrants to the Participant that this
Agreement constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, and that the
execution, delivery and performance of this Agreement by the Company does not
and will not conflict with, violate or cause a breach of any agreement, contract
or instrument to which the Company is a party or by which the Company is bound
or any judgment, order or decree to which the Company is subject.

 

13.       Governing Plan Document. The Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of this Agreement, and
is further subject to all interpretations, amendments, rules and regulations
which may from time to time be promulgated and adopted pursuant to the Plan. In
the event of any conflict between the provisions of the Award or this Agreement
and those of the Plan, the provisions of the Plan shall control. Capitalized
terms used herein without definition shall have the meanings assigned to them in
the Plan.

 

14.       Applicable Law. The parties hereto hereby agree that all questions
concerning the construction, validity and interpretation of this Agreement and
the performance of the obligations imposed by this Agreement shall be governed
by the internal laws of the State of Delaware without giving effect to any
choice of law or conflict of law provision or rule, notwithstanding that public
policy in Delaware or any other forum jurisdiction might indicate that the Laws
of that or any other jurisdiction should otherwise apply based on contacts with
such state or otherwise. Each of the parties hereto submits to the exclusive
jurisdiction of the Court of Chancery in the State of Delaware in any action or
proceeding arising out of or relating to this Agreement and agrees that all
claims in respect of the action or proceeding may be heard and determined in any
such court. Each party hereto also agrees not to bring any action or proceeding
arising out of or relating to this Agreement in any other court. Each of the
parties hereto waives any defense of inconvenient forum to the maintenance of
any action or proceeding so brought and waives any bond, surety or other
security that might be required of any other party hereto with respect thereto.
The parties hereto each agree that final judgment in any such suit, action or
proceeding brought to trial in such a court shall be conclusive and binding on
it and may be enforced in any court to the jurisdiction of which it is subject
by a suit upon such judgment.

 



 

 

 

15.       Integrated Agreement. This Agreement and the Plan constitute the
entire understanding and agreement between the Company and the Participant with
respect to the subject matter contained herein and supersedes any prior
agreements, understandings, restrictions, representations, or warranties between
the Company and the Participant with respect to such subject matter other than
those as set forth or provided for herein.

 

16.       Securities Matters. The Company shall not be required to deliver any
shares of Common Stock, or any certificates therefore or book-entry transfer
notation thereof, until the requirements of any federal or state securities or
other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.

 

17.       Clawback Provisions. This Award (including any proceeds, gains or
other economic benefit actually or constructively received by the Participant
upon the receipt or resale of any shares of Common Stock underlying the Award)
shall be subject to the provisions of any claw-back policy implemented by the
Company, including, without limitation, any claw-back policy adopted to comply
with the requirements of applicable law, including without limitation the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder, to the extent set forth in such claw-back
policy.

 

18.       Successors and Permitted Assigns. This Agreement shall bind and inure
to the benefit of and be enforceable by and against the Participant and the
Company and their successors, permitted assigns and representatives and in the
case of the Participant, his or her estate, legal representatives and guardian.
The rights and obligations of the Participant under this Agreement shall not be
assignable.

 

19.       Rights of Third Parties. Nothing expressed or implied in this
Agreement is intended or shall be construed to confer upon or give any Person,
other than the parties hereto and the estate, legal representative or guardian
of any individual party hereto, any rights or remedies under or by reason of
this Agreement.

 

20.       Headings; References; Interpretation. All Section headings in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any of the provisions hereof. The words “hereof,”
“herein” and “hereunder” and words of similar import, when used in this
Agreement, shall refer to this Agreement as a whole, including all Exhibits
attached hereto, and not to any particular provision of this Agreement. All
references herein to Sections shall be deemed to be references to the Sections
of this Agreement. The use herein of the word “including” following any general
statement, term or matter shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not non-limiting language (such
as “without limitation”, “but not limited to”, or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that could reasonably fall within the broadest possible scope
of such general statement, term or matter. The word “or” as used herein is not
exclusive and shall be deemed to have the meaning “and/or”. Unless the context
requires otherwise, all references herein to an agreement, instrument or other
document shall be deemed to refer to such agreement, instrument or other
document as amended, supplemented, modified and restated from time to time to
the extent permitted by the provisions thereof. Neither this Agreement nor any
uncertainty or ambiguity herein shall be construed or resolved against any party
hereto, whether under any rule of construction or otherwise. On the contrary,
this Agreement has been reviewed by each of the parties hereto and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of the parties hereto.

 

21.       Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements contained herein shall survive the
consummation of the transactions contemplated hereby and the termination of this
Agreement.

 

 



 

 

 

22.       Specific Performance. The Participant and the Company acknowledge and
agree that a breach of this Agreement by the Participant would cause irreparable
harm to the Company and its subsidiaries, and that the damages relating to any
such breach may be difficult to calculate. As such, the Company shall be
entitled to pursue specific performance and other equitable relief, including an
injunction to prevent a breach of this Agreement. The remedies described in this
paragraph shall not be deemed to be the exclusive remedies available to the
Company for a breach by the Participant of this Agreement, but shall be in
addition to all other remedies available at law or equity.

 

23.       Gender and Plurals. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa.

 

24.       Counterparts. This Agreement may be executed in one or more
counterparts (including portable document format (.pdf) and facsimile
counterparts), each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.

 

25.       Saving Clause. If any provision(s) of this Agreement shall be
determined to be illegal or unenforceable, such determination shall in no manner
affect the legality or enforceability of any other provision hereof.

 

Signature Page to Follow

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Grant
Date specified above.

 

ZAIS Group Holdings, Inc.,

 

 

By: ________________________________

 

 

The undersigned accepts the right to receive the RSUs or other securities
covered hereby, subject to the terms and conditions of the Plan and the terms
and conditions herein above set forth.

 

 

ACCEPTED AND AGREED TO:

 

 

 

______________________________________

Participant

 

 



 

 